DETAILED ACTION
The Examiner acknowledges Claims 2 and 4 have been amended in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  It seems as though line 3 could use the word “a” between “of” and “plurality” and line 4 could use the word “a” between “fixing” and “plurality”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Lines 6-7 use the transitional phrase “characterized by”. In US Applications, the more common phrase is “comprising”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  It seems as though line 2 could use the word “a” at the end of it after “at”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  It seems as though line 2 could use the word “the” between “of” and “horizontal”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  It seems as though line 6 could use the word “the” between “to” and “T”.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  It seems as though line 6 could use the word “the” between “at” and “larger”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 4 uses the transitional phrase “characterized in that”. In US Applications, the more common phrase is “comprising”.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  It seems as though line 2 could use the word “the” between “from” and “first”. Furthermore, the element was previously recited as “the first precast structural element”. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical reinforcement bars of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the T shaped connecting member of Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 recites “capable of connecting with each”. The Examiner finds “each” unclear because only one element was previously recited “a precast structural element”.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “load transferring element” is unclear because it seems as though the load transferring element is just one of the reinforcement bars.
Claim 3 recites the limitation "the region" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the pair" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 recites “at least one in the pair of opposing hollow tubes” but this claim depends from Claim 1 that never recited any of the tubes were of a pair or that they were opposing.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 2-3 recite “a joint assembly connected thereto” but it is unclear what the thereto is referring to as the claim previously recited the precast structural element, hollow tubes and a joint assembly.
Claim 4 recites the limitation "the load transferring element" on Line 4.  There is insufficient antecedent basis for this limitation in the claim because the element at hand was previously referred to as a horizontal or vertical reinforcement bar.
Claim 4 recites the limitation "the other end" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 6 of the claim recites “connected to T shaped connector” but the T shaped connector was previously referred to as “a T shaped connecting member”.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 6 recites “at larger diameter” but Line 5 recites “having greater diameter”. The terms larger or greater should be consistent in the claims.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 8 recites “a connecting means for connecting to any one of” but is unclear what is being connected to the “T shaped connecting member, the reducing shaped member and the hollow tube”.
Claim 5 recites the limitation "the hollow tubes" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second" on Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the center lines" on Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the openings" on Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the openings" on Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the desired marking" on Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “gap" on Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the electrical machine" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bar" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1
Line 4 – holding means
Line 8 – a means to fill
Claim 2
Line 2 – means for preventing
Claim 4
Line 8 – connecting means
Claim 6
Line 3 – magnetic means
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2016/0298329 to Thompson in view of US Patent # 9,988,808 to Rahimzadeh.
Regarding claim 1, as best understood, Thompson teaches in Figure 3, a precast (Paragraph 0021) structural element (30) [wall panel (Paragraph 0024)] capable of connecting with each, the precast structural element (30) made by a method comprising: preparing one or more layers of a plurality of vertical reinforcement bars (40 and 42) [structural rods (Paragraph 0024)]; fixing a plurality of hollow tubes (10) [grout tubes (Paragraph 0021)] to the layers [of reinforcement bars] at predefined locations by holding means (16, Fig 1) [reinforcing ribs (Paragraph 0021)], the hollow tubes (10) further provided with openings (14 and 18) at predefined locations [bottom opening (Paragraph 0021) and fill spout (Paragraph 0021)], the hollow tubes (10) characterized by having a plurality of ribs (16) [reinforcing ribs (Paragraph 0021)] and a plurality of corrugations (20) [bellows (Paragraph 0022)] on internal and external surfaces; providing a means (18) to fill or discharge adhesive [filling the grout tube (Paragraph 0026)] into the hollow tubes (10); and pouring concrete to create a precast structural element 
Regarding claim 2, as best understood, Thompson in view of Rahimzadeh teach a precast structural element. Furthermore, Rahimzadeh teaches in Figure 2, a hollow tube (60) [tubular void (Column 5, Line 2)] comprising means (64) [structural plate (Column 5, Line 3)] for preventing a load transferring element (66) to rest at a bottom of the hollow tube (60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have means for preventing the load transferring element to rest at the bottom of the hollow tube in order to center and position the load transferring element (Column 5, Lines 62-65).
Regarding claim 3, Thompson in view of Rahimzadeh teach a precast structural element. Furthermore, Rahimzadeh teaches in Figure 2, supplementary reinforcement bars (80) [rebar (Column 6, Line 12)] in the region of the reinforcement bars (66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplementary reinforcement bars in order to reinforce in the transverse direction as well as both horizontal and vertical.
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2016/0298329 to Thompson.
Regarding claim 5, as best understood, Thompson teaches in Figure 3, a method for connecting precast (Paragraph 0024) structural elements (30 and 38) [wall panel and foundation (Paragraph 0024)], the method comprising: bringing together two precast structural elements (30 and 38) close to each other; placing a load transferring element (40 or 42) [structural rods (Paragraph 0024)] in hollow tubes (10) [grout tube (Paragraph 0021)] of the first precast structural element (30), characterized in that the load transferring element (40 or 42) is configured with markings [as seen in Figure 3] thereon at predetermined locations; erecting a second precast structural element (38) next to the first precast structural element (30); aligning center lines of hollow tubes [for structural elements 40 and 42] in the second precast structural element (38) with openings of the hollow tubes (10) 
Regarding claim 6, Thompson teaches a method for connecting precast structural elements comprising the step of sliding load transferring elements. Thompson does not teach the sliding is done by an electrical machine, pulling with a wire, magnetic means or manual. However, all these methods are old and well known and it would have been obvious to one of ordinary skill in the art to try and have predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635